Citation Nr: 1241905	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-36 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran may revert from receiving educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) back to receiving such benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill). 

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active military service from November 1992 to December 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

In January 2010, the RO received the Veteran's electronically filed application (VA Form 22-1990) for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).  On his application, he elected that his Post-9/11 benefits commence on January 6, 2010. 

The Veteran's application was approved in January 2010 and he was notified that he had 3 months and 4 days of benefits to use under the Post-9/11 GI Bill program.  See January 22, 2010, letter to the Veteran.  

In February 2010 the Veteran requested to revert back to MGIB benefits.  He stated that his Post-9/11 GI Bill benefits application was based on incorrect information about the program provided by a VA representative at his school.  The RO has denied his request on the basis that his election to switch to Post-9/11 GI Bill benefits is irrevocable.

Pursuant to 38 C.F.R. §21.9520(c)(2), an individual may make an irrevocable election to receive benefits under Chapter 33 by: properly completing VA Form 22-1990; submitting a transfer-of-entitlement designation to the Department of Defense; or, submitting a written statement that includes identification information (including the name, social security number and address), if applicable, an election to receive benefits under Chapter 33 in lieu of benefits under one of the other applicable chapters, the date the individual wants the election to be effective, and an acknowledgement that the election is irrevocable. 

Although the Veteran filed VA Form 22-1990, he did so electronically and the printout of his application does not include any indication that he was informed or acknowledged that his election was irrevocable.  Thus, as the record stands, the Board is unable to confirm that the Veteran knew he was making an irrevocable election when he applied to switch his MGIB benefits to Post-9/11 Post GI Bill benefits and that his due process rights were met.

Consequently, remand is necessary to allow the RO the opportunity to associate with the education file a full copy of the Veteran's application with any additional evidence establishing that he was informed that his election was irrevocable and that he acknowledged such notice.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the education folder the Veteran's full application for Chapter 33, Post-9/11 GI Bill, benefits to include evidence establishing that he was informed that his election to transfer from Chapter 30, MGIB, benefits is irrevocable and that he acknowledged such notice.

2.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, issue a Supplemental Statement of the Case to the Veteran.  An appropriate period of time should be allowed for his response.  Thereafter, the case should be returned to this Board for further appellate action, if in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

